MEMORANDUM **
Socheata Chaing, a native and citizen of Cambodia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for adjustment of status and finding that she had filed a frivolous asylum application. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s findings of fact and review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The agency properly determined that Chaing is inadmissible to the United States because she willfully misrepresented that she was a member of the Cambodian Freedom Fighters in her asylum application and before the asylum officer to obtain an immigration benefit. See 8 U.S.C. § 1182(a)(6)(C)(i).
We lack jurisdiction to review the agency’s discretionary decision to deny Cha-ing’s application for a waiver under 8 U.S.C. § 1182(i). See 8 U.S.C. 1252(a)(2)(B)(i); see also Corona-Mendez v. Holder, 593 F.3d 1143, 1146 (9th Cir. 2010) (no court has jurisdiction to review any discretionary judgment regarding waivers under 8 U.S.C. § 1182(f), unless review of the petition involves constitutional claims or questions of law).
Finally, the record does not compel reversal of the LFs determination that Cha-ing filed a frivolous asylum application because: (1) contrary to Chaing’s contention, she received notice of the consequences of filing a frivolous application; (2) the IJ made specific findings that Chaing knowingly filed a frivolous application; (3) the IJ’s frivolous findings were supported by a preponderance of the evidence; and (4) Chaing was given sufficient opportunity to explain. See Ahir v. Mukasey, 527 F.3d 912, 917-19 (9th Cir.2008); see also Cheema v. Holder, 693 F.3d 1045, 1048-50 (9th Cir.2012) (asylum application’s written warning adequately notifies the applicant *647of the consequences of filing a frivolous application).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.